COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Commitment of Mark Edward Langford

Appellate case number:      01-18-01050-CV

Trial court case number:    94640-CV

Trial court:                149th District Court of Brazoria County

       Terrence Gaiser has filed a notice of appearance and motion for substitution of
attorney for appellant, Mark Edward Langford, requesting that Kenneth Nash, State
Counsel for Offenders, be allowed to withdraw as appellant’s counsel and Terrence
Gaiser be substituted as appellant’s counsel. The motion is granted. See TEX. R. APP. P.
6.1(b), 6.5(d).

       The Clerk of this Court is directed to note Kenneth Nash’s withdrawal as counsel
for appellant and substitute Terrence Gaiser as counsel for appellant on the docket of this
Court.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: ___January 10, 2019___